IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                         : NO. 256
                               :
ORDER AMENDING RULE 125 OF THE : APPELLATE PROCEDURAL RULES
PENNSYLVANIA RULES OF          :
APPELLATE PROCEDURE            : DOCKET
                               :
                               :
                               :
                               :

                                                ORDER

PER CURIAM

      AND NOW, this 13th day of November, 2015, upon the recommendation of the
Appellate Court Procedural Rules Committee; the proposal having been submitted
without publication in the interest of efficient administration:

      IT IS ORDERED, pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that Pennsylvania Rule of Appellate Procedure 125 is amended in the
attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective immediately.

Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and in brackets.